Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 12-19 are pending.
Response to Arguments
Applicant’s remarks regarding double patenting rejections have been fully considered, and double patenting rejection(s) are maintained. 
Applicant’s remarks filed 4/6/21 regarding 35 USC 103 rejections of claim 1, 13 have been fully considered and are persuasive, and 35 USC 103 rejection(s) are withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-7, 12-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of US Patent 10,609,100.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other:

‘100 patent Claim 1, 4
A voice over internet protocol (VoIP) unit comprising: a VoIP control module for VoIP operations among VoIP units in an Internet Protocol (IP) network, the VoIP control module configured to selectively establish point-to-point communication between its VoIP unit and another VoIP unit, and multicast communication among a plurality of the VoIP units;
A voice over internet protocol (VoIP) unit comprising: a VoIP control module for VoIP operations among VoIP units in an Internet Protocol (IP) network, the VoIP control module configured to selectively establish point-to-point communication between its VoIP unit and another VoIP unit, and multicast communication among a plurality of the VoIP units;
an IP network interface module connected to the VoIP control module and to the IP network and configured to exchange bi-directional Ethernet data between the IP network and the VoIP control module;
an IP network interface module connected to the VoIP control module and to the IP network and configured to exchange bi-directional Ethernet data between the IP network and the VoIP control module;	
a speaker;
a speaker;
a microphone;
a microphone;
and a user input device coupled to the VoIP control module for initiating a connection to at least one of an operator station and one or more of the other VoIP units via the IP network;
and a user input device coupled to the VoIP control module for initiating a connection to at least one of an operator and one or more of the other VoIP units via the IP network;
wherein the VoIP control module is further configured to initiate a call to an operator station and manage a party call with one or more of the other VoIP units, and to join a party call initiated by another one of the VoIP units;
wherein the VoIP control module is further configured to initiate a call to an operator and manage a party call with one or more of the other VoIP units, and to join a party call initiated by another one of the VoIP units;
Not disclosed
and wherein the VoIP unit determines if a multicast stream associated with the operator is present before initiating a call to the operator, and when the VoIP unit determines that a multicast stream associated with the operator is present, the VoIP unit is configured to use the multicast stream associated with the operator as send audio from the operator and to transmit its send audio on a second multicast channel, and when the VoIP unit determines that a multicast stream associated with the operator is not present, the VoIP unit is configured to initiate a call to the operator;
wherein the VoIP control module manages a party call by sending its audio and received operator audio to the other VoIP units,
and wherein, when the VoIP unit initiates a call to the operator, the VoIP control module is further configured to mix two audio streams together comprising the VoIP unit's send audio from the VoIP unit to the operator and the operator's send audio from the operator to the 

(claim 4) wherein, if a second VoIP unit determines that a multicast stream associated with the operator is present, then the second VoIP unit is configured to use the multicast stream associated with the operator as send audio from the operator and to transmit its send audio on a second multicast channel; and wherein the VoIP control module of the VoIP unit that initiated the call to the operator is configured to mix the second VoIP unit's send audio from the second multicast channel into the VoIP unit's multicast stream that is broadcast to the other VoIP units and into an audio stream to the operator


As can be seen by the claim comparison, claim 1, 4 of ‘100 recite a substantially similar variation of claim 1 of the instant application; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 2
‘100 patent Claim 2
wherein the VoIP unit, the operator station, and the other VoIP units are registered with a Session Initiation Protocol (SIP) server.
wherein the VoIP unit, the operator, and the other VoIP units are registered with a Session Initiation Protocol (SIP) server.



Instant application claim 3
‘100 patent Claim 1
wherein, when the VoIP unit initiates a call to the operator station, the VoIP control module is further configured to mix two audio streams together comprising the VoIP unit’s send audio from the VoIP unit to the operator station and the operator’s send audio from the operator station to the VoIP unit, and to retransmit the two mixed audio streams as a multicast stream to the plurality of the VoIP units
and wherein, when the VoIP unit initiates a call to the operator, the VoIP control module is further configured to mix two audio streams together comprising the VoIP unit's send audio from the VoIP unit to the operator and the operator's send audio from the operator to the VoIP unit, and to retransmit the two mixed audio streams as a multicast stream to the plurality of the VoIP units.


Regarding claim 4, 18, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 4
‘100 patent Claim 3
wherein a second VoIP unit from among the plurality of the VoIP units determines if a multicast stream associated with the operator station is present before initiating a call to the operator station.
wherein a second VoIP unit from among the plurality of the VoIP units determines if a multicast stream associated with the operator is present before initiating a call to the operator.


Regarding claim 5, 16, 17 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 5
‘100 patent Claim 4
wherein, if a second VoIP unit determines that a multicast stream associated with the operator station is present, then the second VoIP unit is configured to use the multicast stream associated with the operator station as send audio from the operator station and to transmit its send audio on a second multicast channel; and

wherein the VoIP control module of the VoIP unit that initiated the call to the operator station is configured to mix the second VoIP unit’s send 


wherein the VoIP control module of the VoIP unit that initiated the call to the operator is configured to mix the second VoIP unit's send audio from the second multicast channel into the 


Regarding claim 6, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 6
‘100 patent Claim 5
wherein, if the second VoIP unit determines that a multicast stream associated with the operator station is not present, then the second VoIP unit is configured to initiate a call to the operator station.
wherein, if the second VoIP unit determines that a multicast stream associated with the operator is not present, then the second VoIP unit is configured to initiate a call to the operator.


Regarding claim 7, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 7
‘100 patent Claim 6
wherein a third VoIP unit determines that a multicast stream associated with the operator station is present and is configured to use the multicast stream associated with the operator station as send audio from the operator and to transmit its send audio on a third multicast channel; and

wherein the VoIP control module of the VoIP unit that initiated the call to the operator station is configured to mix the third VoIP unit’s send audio from the third multicast channel into the VoIP unit’s multicast stream that is broadcast to the other VoIP units and into an audio stream to the operator station.
wherein a third VoIP unit determines that a multicast stream associated with the operator is present and is configured to use the multicast stream associated with the operator as send audio from the operator and to transmit its send audio on a third multicast channel; and

wherein the VoIP control module of the VoIP unit that initiated the call to the operator is configured to mix the third VoIP unit's send audio from the third multicast channel into the VoIP unit's multicast stream that is broadcast to the other VoIP units and into an audio stream to the operator.


Regarding claim 12, 14 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 12
‘100 patent Claim 1

a speaker…and when the VoIP unit determines that a multicast stream associated with the operator is present, the VoIP unit is configured to use the multicast stream associated with the operator as send audio from the operator and to transmit its send audio on a second multicast channel…


Regarding claim 13, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 13
‘100 patent Claim 1, 2, 4
A method of automatically joining party line communication among plural voice over internet protocol (VoIP) units operating as end points in an IP network comprising:
A voice over internet protocol (VoIP) unit comprising: a VoIP control module for VoIP operations among VoIP units in an Internet Protocol (IP) network, the VoIP control module configured to selectively establish point-to-point communication between its VoIP unit and another VoIP unit, and multicast communication among a plurality of the VoIP units;
registering plural VoIP units in an IP network with a Session Initiation Protocol (SIP) server to support point-to-point and multicast communications among them;
(claim 2) wherein the VoIP unit, the operator, and the other VoIP units are registered with a Session Initiation Protocol (SIP) server.
configuring each VoIP unit among the plural VoIP units to be operable to initiate a call to an operator and manage a party call with one or more of the other VoIP units, and to join a party call initiated by another one of the VoIP units; and
wherein the VoIP control module is further configured to initiate a call to an operator and manage a party call with one or more of the other VoIP units, and to join a party call initiated by another one of the VoIP units;
operating a VoIP unit among the plural VoIP units to initiate a call to an operator station and manage a party call with the other VoIP units by sending its audio and received operator audio to the other VoIP units, and sending audio from the other plural VoIP units to the operator station.
…the VoIP control module is further configured to mix two audio streams together comprising the VoIP unit's send audio from the VoIP unit to the operator and the operator's send audio from the operator to the VoIP unit…(claim 4) wherein, if a second VoIP unit determines that a multicast stream associated with the operator is present, then the second VoIP unit is configured to use the multicast stream associated with the operator as send audio from the operator and to transmit its send audio on a second multicast channel; and wherein the VoIP control module of the VoIP unit 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “VoIP control module configured to”, “IP network interface module”, “VoIP unit is configured to” in claim 1-8, 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Review of the specification appears to disclose corresponding structure in paragraph(s) 0068-0069 and fig(s). 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 8, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any double patenting rejections addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467